        Case 1:19-cr-00227-CCC Document 133 Filed 10/30/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:19-CR-227
                                           :
             v.                            :   (Judge Conner)
                                           :
TRAVIS PARKER,                             :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 30th day of October, 2020, upon consideration of defendant’s

motion (Doc. 124) in limine to exclude evidence of his prior conviction, and for the

reasons stated in the accompanying memorandum, it is hereby ORDERED that the

motion (Doc. 124) is DEFERRED until trial.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
